DETAILED ACTION
This action is responsive to the request for continued examination filed 3/2/2021.
Claims 1, 2, 4-9, 11-15 and 22-24 are pending.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-9, 11, 13-15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, et al., U.S. PGPUB No. 2003/0115186 (“Wilkinson”), in view of Arseniev, et al., U.S. PGPUB No. 2014/0372098 (“Arseniev”).

receiving, at a service that is executing independent of any software and framework associated with any of the plurality of software applications from which any request is received and that is executing in a host computer, a request from a software application of the plurality of software applications for a localized resource corresponding to a target locale, the service including an application programming interface (API) configured for communicating requests for localized resources received from the plurality of software applications to a backend server ([0026] describes a plurality of applications interfacing with a separate administrative interface, which functions to receive requests from the applications in order to retrieve localized values from a remote repository using an API, store values in cache, and manage the cached values); 
determining, by the service based on information in the request, whether the software application has been updated from a first version to a second version ([0036] describes that the administrative interface functions to determine if a request is made from an application for which a value has been altered at the remote repository, but which has not been updated at the local memory); 
if the software application has been updated to the second version: invalidating, by the service, a cached localized resource, wherein the cached localized resource 
forwarding, by the service via the API, the request from the software application for the localized resource corresponding to the target locale to the backend server; in response to forwarding the request, receiving an updated localized resource from the backend server; and caching, by the service, the updated localized resource at a cache maintained by the service ([0065] describes that the administrative interface can update cache by obtaining the new localized values from the remote repository. [0067] describes that a new hierarchy is obtained for a requesting application. [0069] describes that new elements are obtained, elements which are no longer part of the application are removed, and updated element values retrieved for the application from the repository and stored in the cache);
if the software application has not been updated to the second version, obtaining, by the service, the cached localized resource ([0030] describes that the administrative interface retrieves the localized data from cache); and 
returning the localized resource or the updated localized resource from the service to the software application ([0030] describes that the localized values are returned to the requesting application from cache or the repository through the administrative interface).
Wilkinson, in view of Arseniev teaches the use of a REST API. Arseniev teaches a system and method for a localization service. [0043] describes that a localization service includes a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine elements of Arseniev with Wilkinson, to use a REST API in order to carry out the remote communication tasks described therein. REST APIs offer flexibility and scalability, thereby enabling the servicing of many clients in a remote access system. Therefore, one of skill in the art would be motivated to combine this element of Arseniev with 
Wilkinson, in order to improve the ability to scale the system of Williamson to serve a large number of clients.
Claim 8 recites a medium storing instructions which cause a processor to perform the method of Claim 1, and the claim is similarly rejected. Claim 15 recites a system which carries out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Wilkinson teaches receiving, at the service, a second request from the software application for another localized resource corresponding to the target locale; determining, by the service, whether the other localized resource is stored in the cache maintained by the service; if the other localized resource is stored in the cache, obtaining, by the service, the cached localized resource; if the other localized resource is not stored in the cache: communicating, via the REST API, the second request from the service to the backend server for the other localized resource; and receiving the other localized resource from the backend server in response to the second request; and caching the other localized resource at 
Wilkinson teaches at [0059] that the administrative interface can return values requested by an application from cache, if the value set exists and is populated in storage. [0060] describes that if a value set does not exist, an empty data structure can be created and added to the cache, at which point the interface can request the localized values from the application value repository in order to populate the data structure. The populated object is then returned.
Claim 9 recites a medium storing instructions which cause a processor to perform the method of Claim 2, and the claim is similarly rejected.
With regard to Claim 4, Wilkinson, in view of Arseniev teaches receiving, at the service, a second request from the software application for another localized resource corresponding to the target locale; sending a third request from the service to the backend server for the other localized resource; and receiving a response from the backend server in response to the third request, the response indicating that the other localized resource is unavailable. Wilkinson teaches application requests for localized resources corresponding to a locale, at [0011]. Arseniev teaches at [0048]-[0049] that a requesting for localization of a string or text can be made to a remote application server. A notification can be sent to the requestor if the localized text is unavailable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Arseniev with Wilkinson. The notification of Arseniev provides users with information regarding when a localized resource may become available. 
Claim 11 recites a medium storing instructions which cause a processor to perform the method of Claim 4, and the claim is similarly rejected.
With regard to Claim 6, Arseniev teaches notifying the software application that the other localized resource is not available. [0049] describes returning a notification that a requested localization is unavailable. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Arseniev with Wilkinson, in order to improve the user experience with obtaining localized resources.
Claim 13 recites a medium storing instructions which cause a processor to perform the method of Claim 6, and the claim is similarly rejected.
With regard to Claim 7, Arseniev teaches generating, at the backend server, an external request to generate the other localized resource. [0049] describes that when a requested localized resource is unavailable, the system can request a translation to create the requested resource. [0029] describes that a translation portal can exist as a separate program or application, and can be located apart from the localization server. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Arseniev with Wilkinson, in order to improve the user experience with obtaining localized resources.
Claim 14 recites a medium storing instructions which cause a processor to perform the method of Claim 7, and the claim is similarly rejected.

With regard to Claim 23, Wilkinson teaches that the request comprises an indication of at least one of an internationalization library or a localization library stored on the backend server. [0043] describes that localized values are indexed at the repository by element ID, geographical code, and language code, thereby enabling access as requested.
With regard to Claim 24, Wilkinson teaches the request comprises an indication of a type of format of the localized resource. [0032] describes that the service retrieves localized resources by locating a value using a geographical code and language identifier. [0024] describes remote communication using web transfer protocols such as HTTP.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, in view of Arseniev, and in view of Chandrasekharan, et al., U.S. PGPUB No. 2015/0154182 (“Chandrasekharan”).
With regard to Claim 5, Chandrasekharan teaches returning a substitute localized resource from the service to the software application in place of the other localized resource, the substitute localized resource including an indication of the substitution. [0027] describes that the priority handler will access a default rule set in determining a localized resource, when the requested resource is not available remotely. The default rule may include an indication of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Chandrasekharan with Wilkinson and Arseniev. The default localization rules provide users with resources when they are otherwise unavailable. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Chandrasekharan with Wilkinson and Arseniev, to improve user experience by providing a mechanism through which to provide application resources in cases where they might otherwise be unavailable.
Claim 12 recites a medium storing instructions which cause a processor to perform the method of Claim 5, and the claim is similarly rejected.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
5/7/2021